DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Amendments and Remarks filed on 2-18-2021. As directed, claim 1 has been amended, claim 5 has been cancelled, and claims 6-8 have been added. Thus, claims 1-4, and 6-8 are pending in the current application.

Response to Arguments
Applicant argues (see Remarks bottom of page 5 through top of page 6) that the Shikahama reference fails to disclose “wherein each of the elastic ridges has a distance from a root to a leading edge thereof which is within a range longer than 2 mm and shorter than 10 mm.” Applicant continues on to argue that the instant Specification states that an elastic ridge with a distance between the root and the leading edge of at most 2 millimeters prevents the ridges from interacting with the skin in the preferred way.
Examiner respectfully disagrees. Shikahama (JP 2011/217876) explicitly states that “the elastic protrusion 11 is at least 1 mm to 2 mm from the roller peripheral surface” (see Translation of JP 2011/217876 at page 4, first paragraph). Based on the disclosure, Shikahama’s device includes an elastic ridge (elastic protrusion 11) greater than 2 millimeters because an elastic ridge of “at least” 1-2 millimeters means that the elastic ridge can be no smaller than 1-2 millimeters, but that the length can be greater than or equal to 1 millimeter, and/or greater than or as small as 1-2 millimeters, but can also be greater than or equal to 2 millimeters. The range of 2 millimeters or more overlaps the claimed range of 2-10 millimeters, and in the case where the claimed range is overlapped by a range disclosed in the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I). Therefore, the rejection is maintained herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a method step of reciprocating a massage roller “at a reciprocating speed from 0.3 to 1.2 seconds.” This limitation renders the claim indefinite because it is unclear how quickly Applicant intends the massage roller to be reciprocated. Generally, speed is expressed as a distance over time, or in rotations/revolutions per time. Applicant has not expressed if the roller device is assumed to move a set distance in the claimed range of 0.3 to 1.2 seconds, perform a set number of rotations/revolutions in the time period claimed, or if the claimed time range instead refers to a length of time the massage roller is held at a particular point before reciprocation 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shikahama (JP 2011/217876) in view of Bradford (US 2017/0259104) and Berman (US 2006/0135319).
Regarding claim 1, Shikahama discloses a method for training a mimetic muscle (page 2, lines 15-17; Fig. 4), comprising:
preparing a massage roller (1) (page 2, lines 25-27), the massage roller (1) including a roller base (10) made of a material free of elastic deformation (page 2, lines 30-31; Figs. 1 and 
and reciprocating the massage roller (10) along a continuously extending direction of the mimetic muscle (page 4, lines 151-156; Fig. 4).
Shikahama further discloses the massage roller (1) wherein each of the elastic ridges (11) has a distance from a root to a leading edge thereof, which is within a range longer than 2 mm and shorter than 10 mm (page 4, line 125: the elastic ridges are at least 1-2 mm from the peripheral surface of the roller base). 
Shikahama’s device includes an elastic ridge (elastic protrusion 11) greater than 2 millimeters because an elastic ridge of “at least” 1-2 millimeters means that the elastic ridge can be no smaller than 1-2 millimeters, but that the length can be greater than or equal to 1 millimeter, and/or greater than or equal to 2 millimeters. Thus, Shikahama discloses a range of values which are appropriate for the length of the elastic ridge that encompasses values in which the elastic ridge can be as small as 1-2 millimeters, but can also be greater than or equal to 2 millimeters. The range of 2 millimeters or more overlaps the claimed range of 2-10 millimeters, and in the case where the claimed range is overlapped by a range disclosed in the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I). 

Bradford teaches a massage device (10) which includes a coating layer (34) on the circumferential surface of the base of the massage device (10) (paragraph 24, lines 1-3), the coating layer (34) being made of a synthetic resin having a rubber-like elasticity (paragraph 25, lines 1-12; e.g. rubber, elastomerics, neoprene), wherein the coating layer (34) includes a plurality of elastic ridges (36) (paragraph 27, lines 1-4) such that an entirety of each of the plurality of elastic ridges (36) is made of the synthetic resin of the coating layer (34) (paragraph 28, lines 1-4: the ridges 36 can be formed of the same material as the coating layer 34 and van further be formed as a single unitary piece). Bradford teaches that the material forming the coating layer (34) and the ridges (36) provides a cushioning effect when the massage device (10) used for massage (paragraph 25, lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a coating to both the circumferential roller surface and the elastic ridges of the massage roller disclosed by Shikahama in order to provide a cushioning effect on the outer layer of the device when the massage roller is in use as taught by Bradford.
Further, Berman teaches a method for training a mimetic muscle (abstract, line 1; paragraph 90, lines 1-4) by preparing a massage roller (38 with attachment 70) (abstract, line 4; 
Berman’s disclosure relates to a method of training mimetic muscles (paragraph 90, lines 1-4 “muscles controlling expression of the face”). Berman illustrates the use of the massager (38) on a face creating a certain expression (Fig. 8). Berman further discloses that by virtue of facial muscle tone, muscles are contracted even at rest in order to maintain a certain level of tension in the facial muscles (paragraph 13, lines 3-8), such that the expression as shown in Figure 8 includes mimetic muscles that are contracted due to the inherent muscle tone in the user’s face. The massager (38) is moved along the continuously extending surface of the muscle (arrows in Fig. 8), as evidenced by the facial anatomy disclosed in Figure 1. Berman further discloses that the massager (38) is moved in a circular motion (paragraph 98, lines 6-8), and by virtue of the reciprocating motion of the massager (38) over the facial muscles as illustrated in Figure 8, one end of the muscle will be pulled in a direction opposite to the contracting direction as the massager (38) repeatedly rolls over the skin surface. Berman indicates that the recited massage method is advantageous is training the facial muscles to reduce wrinkles (abstract, lines 1-2).
Therefore, it would have been rendered further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the massage roller disclosed by .
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shikahama (JP 2011/217876) in view of Bradford (US 2017/0259104).
Regarding claim 2, Shikahama discloses a massage roller (1) comprising (page 1, lines 25-27): 
a roller base (10) made of a material free of elastic deformation (page 1, lines 30-31; page 3, lines 99-101); 
and a plurality of elastic ridges (11) formed on a circumferential roller surface of the roller base (10), the elastic ridges (11) continuously extending in a direction along an axis of rotation (x) of the roller base (10) from a first end of the roller surface to a second end of the roller surface such that adjacent ridges in a rotational direction of the roller base are continuously spaced apart from the first end to the second end (page 1, lines 31-33; Figs. 1-3),2
and wherein each of the elastic ridges (11) has a distance from a root to a leading edge thereof, which is within a range longer than 2 mm and shorter than 10 mm (page 4, line 125: the elastic ridges are at least 1-2 mm from the peripheral surface of the roller base). 
Shikahama’s device includes an elastic ridge (elastic protrusion 11) greater than 2 millimeters because an elastic ridge of “at least” 1-2 millimeters means that the elastic ridge can be no smaller than 1-2 millimeters, but that the length can be greater than or equal to 1 millimeter, and/or greater than or equal to 2 millimeters. Thus, Shikahama discloses a range of values which are appropriate for the length of the elastic ridge that encompasses values in which the elastic ridge can be as small as 1-2 millimeters, but can also be greater than or equal to 2 millimeters. The range of 2 millimeters or more overlaps the claimed range of 2-10 millimeters, prima facie case of obviousness exists (see MPEP 2144.05 I). 
Despite Shikahama indicating that the elastic ridges are formed from a synthetic resin having rubber-like elasticity (page 3, lines 106-107), Shikahama fails to disclose that both the roller base and the elastic ridges are coated with a synthetic resin having a rubber-like elasticity.
However, Bradford teaches a massage device (10) which includes a coating layer (34) on the circumferential surface of the base of the massage device (10) (paragraph 24, lines 1-3), the coating layer (34) being made of a synthetic resin having a rubber-like elasticity (paragraph 25, lines 1-12; e.g. rubber, elastomerics, neoprene), wherein the coating layer (34) includes a plurality of elastic ridges (36) (paragraph 27, lines 1-4) such that an entirety of each of the plurality of elastic ridges (36) is made of the synthetic resin of the coating layer (34) (paragraph 28, lines 1-4: the ridges 36 can be formed of the same material as the coating layer 34 and van further be formed as a single unitary piece). Bradford teaches that the material forming the coating layer (34) and the ridges (36) provides a cushioning effect when the massage device (10) used for massage (paragraph 25, lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a coating to both the circumferential roller surface and the elastic ridges of the massage roller disclosed by Shikahama in order to provide a cushioning effect on the outer layer of the device when the massage roller is in use as taught by Bradford.
Regarding claim 3, Shikahama in view of Bradford disclose the massage roller according to claim 2, as discussed above.

Regarding claim 4, Shikahama in view of Bradford disclose the massage roller according to claim 3, as discussed above.
Shikahama further discloses the massage roller (1) wherein each of the projection parts (11a) is secured in the respective groove (10f) by an adhesive (page 3, lines 119-120).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shikahama (JP 2011/217876) in view of Bradford (US 2017/0259104) and Berman (US 2006/0135319), as applied to claim 1 above, in further view of Mosaddegh (US 2016/0317379).
Regarding claim 6, Shikahama, Bradford, and Berman disclose the method for training a mimetic muscle continuously along the extending direction of the mimetic muscle according to claim 1, as discussed above.
Berman further discloses that the method of training mimetic muscles to reduce wrinkles may include a heating element (see paragraph 71).
However, Modified Shikahama fails to disclose the step of heating the massage roller prior to reciprocating the device along the face.
However, Mosaddegh teaches a massage roller (see Fig. 1, roller 11, attachment 13, and handle 15) and a method which includes 3Application No. 16/104,171Reply to Office Action of December 22, 2020heating the massage roller (11) before reciprocating the massage roller (11) over the face (paragraph 37, lines 1-11, paragraph 38, lines 1-8, and paragraph 44, lines 9-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using a massage roller as 
Regarding claim 7, Shikahama in view of Bradford, Berman, and Mosaddegh disclose the method for training a mimetic muscle according to claim 6, as discussed above.
Mosaddegh further disclose wherein the massage roller (11) is heated to a temperature from 42°C to 45°C (paragraph 16, lines 4-7).
The claimed temperature range of 38-43 degrees Celsius is effectively overlapped by the temperature range disclosed by Mosaddegh. In the case where the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shikahama (JP 2011/217876) in view of Bradford (US 2017/0259104) and Berman (US 2006/0135319), as applied to claim 1 above, in further view of Belcher (US 5709705).
Regarding claim 8, Shikahama, Bermna, and Bradford disclose the method for training a mimetic muscle along a continuously extending direction of the mimetic muscle according to claim 1, as discussed above.
Modified Shikahama fails to disclose wherein the massage roller is reciprocated along the muscle at a reciprocating speed from 0.3 to 1.2 seconds.
However, Belcher teaches a set of massage rollers (10, 20) for use on the face (abstract, lines 1-2) wherein the massage implements (10, 20) can be used at varying reciprocating speeds (Col. 2, lines 42-44 describe the use of implement 10 in a rapid manner to stimulate skin perfusion and reduce the appearance of deep wrinkles, while Col. 2, lines 63-67 explain that implement 20 can be used more slowly to identify and treat trigger points within the facial anatomy). 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785